UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7280



JOHN HENRY SINGLETON,

                                             Petitioner - Appellant,

          versus


SHERWOOD R. MCCABE,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-04-191-5-BO)


Submitted:   October 18, 2004             Decided:   October 27, 2004


Before WILLIAMS and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Henry Singleton, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          John Henry Singleton seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2254 petition as untimely.     We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

April 30, 2004.    The notice of appeal was filed on July 9, 2004.*

Because Singleton failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                          DISMISSED


     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266
(1988).

                                - 2 -